  Case 1:19-cr-00304-LMB Document 61 Filed 06/26/20 Page 1 of 3 PageID# 367



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


UNITED STATES OF AMERICA,                     )
                                              )
                 v.                           )       Case No. 1:19-cr-00304-LMB
                                              )
HENRY KYLE FRESE,                             )
                                              )
                       Defendant.             )

             DEFENDANT’S UNOPPOSED MOTION TO PERMIT TRAVEL

       Defendant HENRY KYLE FRESE, by and through counsel, respectfully asks this Court

for permission to travel to Houston, Texas from July 2 through July 14, 2020, so that he can spend

some time with his parents before he is designated to serve his 30-month sentence. Mr. Frese also

seeks permission to travel from Houston, Texas, to Huntsville, Alabama, from July 14 through

July 22, 2020, so that he can visit with his girlfriend, A.E., before serving his sentence. Mr. Frese

will return to his home in Philadelphia, Pennsylvania, on July 22, 2020, where he will remain until

he reports to the designated BOP facility. Undersigned counsel has consulted with counsel for the

United States, who have indicated that the government does not oppose Mr. Frese’s request as long

as it has been approved by Pretrial Services. Pretrial Services has been made aware of Mr. Frese’s

travel request and has indicated that they will await the Court’s ruling on this Motion.

       WHERFORE, based on the foregoing good cause, Defendant respectfully requests that

this Court grant him permission to travel from Philadelphia, PA to Houston, Texas, from July 2

through July 14, 2020, and from Houston, Texas to Huntsville, Alabama, from July 14 through

July 22, 2020.




                                                  1
  Case 1:19-cr-00304-LMB Document 61 Filed 06/26/20 Page 2 of 3 PageID# 368




Date: June 26, 2020                Respectfully submitted,

                                   Henry Kyle Frese,
                                   By Counsel,

                                   /s/ Stuart Sears
                                   Stuart Sears
                                   SCHERTLER ONORATO MEAD & SEARS, LLP
                                   901 New York Avenue, N.W.
                                   Suite 500
                                   Washington, DC 20001
                                   Telephone:       (202) 628-4199
                                   Facsimile:       (202) 628-4177
                                   donorato@schertlerlaw.com




                                      2
  Case 1:19-cr-00304-LMB Document 61 Filed 06/26/20 Page 3 of 3 PageID# 369



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of June, 2020, I electronically filed a true copy of the

foregoing motion with the Clerk of Court using the CM/ECF system, which will send a notification

of such filing (NEF) to all parties.



                                              /s/ Stuart Sears
                                              Stuart Sears
                                              SCHERTLER ONORATO MEAD & SEARS, LLP
                                              901 New York Avenue, N.W.
                                              Suite 500
                                              Washington, DC 20001
                                              Telephone:       (202) 628-4199
                                              Facsimile:       (202) 628-4177
                                              donorato@schertlerlaw.com




                                                 3
